UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1454


In re: OLANDER R. BYNUM,

                    Petitioner.



                 On Petition for Writ of Mandamus. (5:97-hc-00495-H)


Submitted: June 11, 2020                                          Decided: June 25, 2020


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Olander R. Bynum, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Olander R. Bynum petitions for a writ of mandamus, seeking an order from this

court directing the district court to vacate its final order in his 1997 habeas corpus action

and to liberally construe the federal petition in that action as an emergency motion to reduce

his sentence to time served and to order his custodian to release him from prison due to the

COVID-19 pandemic. We conclude that Bynum is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Court, 542 U.S. 367, 380 (2004); In re Murphy-

Brown, LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only

when the petitioner has a clear right to the relief sought. Murphy-Brown, 907 F.3d at 795.

Mandamus may not be used as a substitute for appeal. In re Lockheed Martin Corp., 503

F.3d 351, 353 (4th Cir. 2007). This court also does not have jurisdiction to grant mandamus

relief against state officials, Gurley v. Superior Court of Mecklenburg Cty., 411 F.2d 586,

587 (4th Cir. 1969) (per curiam), and does not have jurisdiction to review final state court

orders, D.C. Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983).

       The relief sought by Bynum is not available by way of mandamus. Accordingly,

we deny the petition for a writ of mandamus. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                        PETITION DENIED




                                              2